on motion eor rehearing.
The motion for rehearing in this case points out that in a report of the evidence accompanying the decision it is stated that certain facts appearing from a bond for title from W. B. Edge to W. E. Hudson, dated April 12, 1912, were “undisputed.” Our attention is called to the fact that such a bond for title was offered in evidence and rejected, and that the second heaclnote of our decision as rendered affirms that judgment. This is true, but in our report of the evidence we state that the bond for title was rejected. The statement that such facts were “undisputed” has been stricken from the report. This does not affect the result of the case, and the motion for rehearing is denied.